Citation Nr: 0813230	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-03 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds from the veteran's National 
Service Life Insurance (NSLI) policy.


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from May 1964 to May 1974.  He 
died in December 2002.  The appellant is the veteran's son.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 decision of the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (ROIC) of 
the Department of Veterans Affairs (VA).  This matter 
involves a dispute by the appellant for recognition as the 
beneficiary of the veteran's NSLI policy.  

In June 2007, the appellant, testified at a hearing before 
the undersigned Veterans Law Judge at the RO in Atlanta, 
Georgia; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In an August 1986 beneficiary designation, the veteran 
designated his estate as the sole principal beneficiary of 
his NSLI policy.

2.  In a June 1999 designation of beneficiary, which is the 
last beneficiary designation of record, the veteran 
designated the appellant, in a fiduciary capacity as executor 
of the estate, as the sole principal beneficiary of the NSLI 
policy.  




CONCLUSION OF LAW

The appellant is not the last-named principal beneficiary of 
the veteran's NSLI policy and is not entitled to the proceeds 
from such policy.  38 U.S.C.A. § 1917 (West 2002); 38 C.F.R. 
§ 8.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

An NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  Lee v. West, 13 Vet. App. 
388 (2000).  The veteran, as the insured, possesses the right 
to designate the beneficiary or beneficiaries of the policy, 
and at all times enjoys the right to change the beneficiary 
or beneficiaries without the consent of such beneficiary or 
beneficiaries.  38 U.S.C.A. § 1917 (West 2002); 38 C.F.R. 
§ 8.19 (2007).  

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, Federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F. 2d 1246, 1247 (6th 
Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).

On the matter of a veteran's intent, it has been held with 
respect to the regulations pertaining to a change of 
beneficiary that the courts may brush aside all legal 
technicalities in an effort to effectuate the manifest intent 
of the insured.  Curtis v. West, 11 Vet. App. 129, 133 (1998) 
(citing United States v. Pahmer, 238 F.2d 431 (2nd Cir. 
1956), cert. denied, 352 U.S. 1026 (1957)).  Attempts by a 
veteran to change a beneficiary will be "liberally 
construed."  Young v. Derwinski, 2 Vet. App. 59, 61 (1992).  
However, evidence of this intent, along with an affirmative 
or overt act performed by the insured to effectuate that 
intent, must also be present.  Curtis, 11 Vet. App. at 133 
(citing Jones v. Brown, 6 Vet. App. 388, 390 (1994), and 
Young v. Derwinski, 2 Vet. App. 59, 61 (1992)).

For purposes of determining whether a valid change of 
beneficiary for an NSLI policy has been effectuated, the 
following test governs.  First, a person seeking to show that 
the NSLI insured veteran had effected a beneficiary change 
may prevail by proving that the insured veteran complied with 
38 C.F.R. § 8.19 in filing a valid change of beneficiary with 
VA.  See also 38 U.S.C.A. § 1917(a).  Second, if this cannot 
be shown, then, in order to prevail, the claimant must prove 
by clear and convincing evidence that the insured veteran 
intended that the claimant should be the beneficiary and also 
prove that the insured veteran took an overt action 
reasonably designed to effectuate that intent.  Third, if the 
insured veteran's intent cannot be proven by clear and 
convincing evidence, then the claimant must prove the insured 
veteran's intent by a preponderance of the evidence and must 
also prove that the insured veteran did everything reasonably 
necessary, or at least everything he or she subjectively and 
reasonably believed was necessary, to effectuate his or her 
intention.  In applying this test, the party claiming the 
insured veteran intended to change the beneficiary of his or 
her NSLI policy has the burden of proof.  Fagan v. West, 13 
Vet. App. 48, 57 (1999).


Factual Background and Analysis

In this case, the appellant is one of six children of the 
deceased veteran.  His primary contention is that the veteran 
designated him as the sole beneficiary of his NSLI policy on 
a VA Form 29-336, dated June 25, 1999.  

In June 1986, the veteran completed a beneficiary designation 
form (VA Form 29-336), naming his estate as the sole 
beneficiary of his NSLI policy.  This form was received and 
recorded by VA in August 1986. 

In June 1999, the veteran completed a new beneficiary 
designation form naming the appellant as beneficiary of the 
NSLI policy, but in his fiduciary capacity as executor.  This 
form is the last such designation of beneficiary form of 
record.  The veteran died in December 2002.

Thereafter, the appellant filed a claim in January 2003 
seeking the entire proceeds from the veteran's NSLI policy.  
He enclosed a copy of the June 1999 designation of 
beneficiary form.  Payment was authorized to the appellant 
based on the June 1999 beneficiary designation.  

In February 2003, a court-appointed probate attorney 
contested the RO's decision to pay the appellant outright as 
the sole beneficiary.  He reviewed both beneficiary 
designation forms and believed the veteran's estate was 
entitled to the policy proceeds.  He explained that the 
appellant's designation as beneficiary was in his capacity as 
Executor and not individually and thus the proceeds were 
considered an Estate asset.  

The appellant responded that payment of the proceeds from the 
veteran's insurance policy were correctly made to him.  He 
explained that since the veteran's estate had been previously 
designated as the principal beneficiary in 1986, it was 
unreasonable to think the veteran would have submitted a new 
beneficiary designation form in 1999 if his continued intent 
was for the estate to receive the proceeds of the policy.  
The reason he claims to be the sole beneficiary is that at 
the time of the beneficiary change in 1999, the veteran had 
also changed his will decreasing the appellant's percentage 
in share of the estate and that he was made the sole 
beneficiary of the life insurance policy instead.  The 
appellant claims the veteran subsequently eliminated his 
share of the estate altogether while the remaining five 
children continued to be provided for in the will.  

The appellant also claimed that his designation as executor 
had been made without the veteran's knowledge.  He asserts 
that only his name appeared on the beneficiary designation 
form when the veteran signed it and that the word 
"executor" was entered at a later time by his sister.  He 
also alleges that his sister committed fraud in obtaining 
funds from the life insurance policy without the veteran's 
knowledge or consent in November 2002, one month prior to his 
death.  He claims the loan request was prepared and submitted 
by his sister, L.A. who was the recipient of the money.  He 
also alleges that the signature on the loan request was not 
his father's writing.  

In April 2003, the RO indicated that the June 1999 
beneficiary designation was ambiguous and could be 
interpreted two ways.  One way was to consider the estate as 
the beneficiary and the second was for the appellant to be 
paid directly as the sole beneficiary.  Based on information 
provided on the form, i.e. the appellant's social security 
number and his relationship to the veteran, the appellant had 
been paid directly.  

The RO requested that the appellant return the previously 
issued check in the amount of $11,936.87 and suspended 
payment on the life insurance policy pending an investigation 
of the validity of the 1999 designation of beneficiary.

In response to various RO inquiries, the appellant's sister, 
L.A. indicated the veteran's intention was to keep 
disbursement simple and for the money to be included as part 
of his estate to be divided between his six children.  She 
explained that their father was advised that for "ease of 
transition" into the estate, it would be better to have the 
executor of the estate named on the legal form.  She 
indicated that the veteran's private attorney and another 
sibling (J.F.) were also part of the discussion at the time.  

In subsequent communications she related that she did indeed 
complete the beneficiary designation form for the veteran's 
signature.  She also acknowledged entering the word 
"executor" at some point after writing the appellant's name 
as she had to look up its spelling.  The veteran then signed 
the form.  With regard to the loan proceeds, L.A. reported 
that the veteran contacted VA requesting information on 
obtaining a loan on his policy.  The veteran then had her 
type the request, which he signed and faxed to the VA.  The 
check was sent to him directly and he signed it and gave it 
to L.A. to deposit in his account.  

In a letter dated in January 2004 the veteran's longtime 
private attorney indicated the veteran had executed several 
wills during his lifetime and was considering execution of 
another will at the time of his death.  These wills allocated 
interests in his estate to his wife and children by 
percentages to ensure fairness.  In his most recent will he 
designated his son, Paul, as executor of his estate.  The 
attorney stated that based on the veteran's desire, as 
expressed in his wills, to bequeath various percentages to 
his children; his desire to be fair to all his children; and 
the designation of the appellant as executor, it was his 
opinion that the veteran intended the VA insurance to be paid 
to the estate.  In this manner the Will would then distribute 
the proceeds of the life insurance policy to his children in 
the percentages chosen.  The attorney also provided a copy of 
a beneficiary form from the veteran's Fort Dearborn Life 
Insuance policy, which named the appellant as the beneficiary 
in his capacity as executor.  

In a subsequent letter, dated in February 2005, the veteran's 
private attorney indicated that as he recalled, the 
conversation with the veteran regarding the beneficiary 
change probably took place over the phone.  The veteran's 
intent at that time was for the insurance proceeds to benefit 
his children according to the percentages in his will.  The 
attorney advised the veteran to designate the estate as the 
beneficiary or make the beneficiary the fiduciary of the 
estate.  On the basis of that conversation the attorney 
believed the veteran's intention was for the VA insurance 
proceeds to pass to the estate.  

In May 2004, the ROIC requested a forensic laboratory 
examination of the June 1999 beneficiary designation form, 
the October 2002 loan request and the November 2002 loan 
check in order to determine the authenticity of the 
signatures.  

A July 2004 report from the Forensic Laboratory of the VA 
Office of Inspector General (VA OIG) indicates that the 
veteran did indeed author the signatures.  It could not, 
however, be determined whether the word "executor" had been 
written in the principal beneficiary block at the same time 
the signature block was signed.  The analyst could not 
otherwise determine if the word "executor" was added to the 
June 1999 beneficiary designation form after the appellant's 
name was written.  However it did appear that the same ink 
was used on the entire form.  It was also not possible to say 
whether same person wrote both. 

In October 2004, the ROIC denied the appellant's claim for 
the proceeds of the NSLI policy, and this appeal ensued.

Also of record are statements from several of the veteran's 
children and his widow indicating their belief that the 
veteran's intent was that policy was an estate asset with the 
proceeds to be distributed to all six children and that the 
appellant was to be the executor.  

Of some significance is an unsigned typewritten statement, 
which appears to be from the appellant's brother (J.F.) in 
support of his claim.  J.F. indicated he had no knowledge of 
his father's intent at the time the form was completed, but 
that he believed the appellant was to receive the insurance 
proceeds.  Of even greater significance is a subsequent 
handwritten and signed statement from J.F. indicating that 
the veteran's insurance policy was meant to go the estate and 
not just one family member.  

The RO attempted to contact several individuals the appellant 
claimed were aware of the veteran's intent regarding 
disbursement of his NSLI insurance.  Of record are statements 
from G.B and T.W., both of whom claimed to be well acquainted 
with the veteran, stating that he never intended for the 
proceeds of his life insurance policy to be split among his 
heirs.  In his statement, G.B. related that he was present on 
at least two occasions, most recently in 2000, when the 
veteran spoke of his intentions regarding the proceeds of his 
VA life insurance policy.  He stated that from his many 
conversations with the veteran, he knows the veteran never 
intended for the proceeds of his life insurance policy to be 
split among his heirs.  Similarly T.W. related that after 
reviewing the documents pertaining to the veteran's estate, 
the probate proceedings, and the insurance forms, she 
believed that the veteran, intended for the proceeds from his 
insurance policy to be given to the appellant.  

The appellant has presented testimony at two personal 
hearings, one before a hearing officer at the RO in September 
2005 and another before the undersigned Veterans Law Judge in 
June 2007.  He essentially reiterated his belief that he was 
the sole beneficiary of the veteran's VA life insurance 
policy.  He maintains that his sister acted fraudulently, in 
obtaining the veteran's signature on the VA Form 29-336 
signed in June 1999.  The record also contains copies of the 
veteran's Last Will and Testaments, dated in 1981, 1985, 
1994, 1999, and 2000, which list his children listed as 
beneficiaries, but do not discuss the insurance proceeds.  

Turning to the question of whether the appellant has proven 
by clear and convincing evidence that the veteran intended 
him to be the sole beneficiary of the NSLI policy, it is 
clear that he has not met his burden of proof.  Although he 
essentially concedes the veteran signed the 1999 beneficiary 
designation form, he asserts that it was under the impression 
that he would be listed as sole beneficiary.  Thus, his 
primary contention is that the form is invalid in the sense 
that it does not represent the veteran's true intent, his 
signature notwithstanding.  His assertion alone, however, 
without supporting evidence, is insufficient to invalidate 
the form.  Clear and convincing evidence raises an abiding 
conviction that an assertion is highly probable; it instantly 
tips the evidentiary scales when weighed against the evidence 
offered in opposition.  See Colorado v. New Mexico, 467 U.S. 
310, 316, 104 S. Ct. 2433, 81 L.Ed.2d 247 (1984).  The 
evidence submitted by the appellant does not raise such a 
conviction. 

In an effort to carry his burden of proof, the appellant has 
endeavored to show his sister's motive and intent to deceive 
the veteran through evidence that on at least one occasion, 
she obtained a loan and signed the veteran's name to 
documents without his knowledge or consent.  Even assuming 
all of the nefarious motives and acts he attributes to his 
sister, as set forth above, there is no controversy as to the 
authenticity of the veteran's signature on the June 1999 
designation form.  While the form appears to have been 
completed by the appellant's sister, except for the veteran's 
signature, including her having signed as witness, it is 
nonetheless valid on its face.  There is no probative 
evidence demonstrating any impropriety by any interested 
party in obtaining the veteran's signature without resorting 
to speculation.  

Based on the evidence presented, viewed in the light of the 
record as a whole, it clearly and convincingly establishes 
the veteran's intent and reasonable belief that, in fact, his 
beneficiary designation was his estate.  In the absence of 
evidence to the contrary, the Board finds that the June 1999 
form is sufficient to demonstrate an intention on the part of 
the veteran to designate his estate as the principal 
beneficiary.  The appellant argues that, the veteran's 
comments over the years that he wanted the appellant to have 
his insurance proceeds, as shown by the statements of those 
who claim that he made such comments, demonstrate his intent 
to name the appellant as sole beneficiary.  However, the 
remaining evidence of record suggests that the veteran 
performed overt acts to effectuate his stated intention - 
namely, he consulted with his long-time attorney to ensure 
fair distribution of the policy proceeds through his estate 
and presented the completed June 1999 form to the VA with the 
necessary changes.  Moreover, the attorney submitted a copy 
of a commercial insurance policy which indicates the 
veteran's intention to name his estate as the beneficiary of 
that policy and thus does not contradict what appears to be a 
similar intent to designate his estate as the beneficiary of 
his NSLI policy. 

Based on the aforementioned, the appeal is denied.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  VA must also advise a claimant which 
evidence the claimant must supply and which evidence VA will 
obtain on his or her behalf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

Neither the United States Court of Appeals for Veterans 
Claims (Court) nor the Federal Circuit has ruled on the 
applicability of the VCAA to insurance claims, but the 
rulings from the Court suggest that it is not applicable.  In 
Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court 
held that the VCAA is inapplicable to cases involving the 
waiver of recovery of overpayments for benefits because the 
statute at issue in such cases is found in Chapter 53 of 
Title 38 of the United States Code rather than Chapter 51, 
the Chapter changed by the VCAA.

In the absence of judicial precedent, since the applicable 
law regarding insurance is found in Chapter 19 rather than 
Chapter 51 of Title 38, the Board concludes that the 
provisions of the VCAA do not apply to the present claim.  
This conclusion is strengthened by the fact that revisions to 
38 U.S.C.A. § 5103 contained in the Veterans Benefits Act of 
2003 (which was made effective retroactively to November 9, 
2000, the effective date of the VCAA) specifically exempt 
insurance claims from certain notice requirements that apply 
in developing the evidence pursuant to the VCAA. See 38 
U.S.C.A. § 5103(b).  For these reasons, the Board has 
proceeded to issue a decision in this appeal without further 
consideration of the VCAA.


ORDER

The appellant is not entitled to proceeds of the veteran's 
NSLI policy.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


